COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
 RAY SALAZAR, RICHARD A.                        §
 NAJERA, JULIE REYNOLDS,                                          No. 08-13-00171-CV
 GUILLERMO ACOSTA, OTHON                        §
 MEDINA, AND JESUS B. OCHOA, JR.,                                   Appeal from the
                                                §
                  Appellants,                             County Court at Law Number Six
                                                §
 v.                                                           of El Paso County, Texas
                                                §
 JOYCE WILSON, IN HER PERSONAL                                 (TC#2013-DCV-0099)
 CAPACITY AS CITY MANAGER OF                     §
 EL PASO, TEXAS, STEVE ORTEGA, IN
 HIS PERSONAL CAPACITY AS                       §
 REPRESENTATIVE DISTRICT 7, EL
 PASO, TEXAS, AND COURTNEY                      §
 NILAND, IN HER PERSONAL
 CAPACITY AS REPRESENTATIVE                      §
 DISTRICT 8, EL PASO, TEXAS,

                  Appellees.
                                  CONCURRING OPINION

       I respectfully concur. While I tend to think that Appellants may have had standing to

bring their claims for themselves and others, those claims certainly seem moot to me now. But I

really write separately to register the Appellees’ outside counsel’s concession at oral argument

that no attorney’s fees or costs were being sought by the prevailing Appellees against the

Appellants.

                                             DAVID WELLINGTON CHEW, Senior Judge
May 14, 2014

Before Rivera, J., Rodriguez, J., and Chew, C.J. (Senior Judge)
Chew, C.J. (Senior Judge), sitting by assignment